EXAMINER'S AMENDMENT
Applicant’s arguments, see pages 1 and 2 of the remarks, filed February 22, 2021, with respect to the objections to the drawings, the specification, and claims 1-6, 8, 12, and 20-27; and the rejections of claims 22-27 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections/rejections have been withdrawn. 
The drawings were received on February 22, 2021.  These drawings are approved by the examiner.
Claims 1-5, 8, 10-12, 14, 16, 17, 20-24, and 27 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Lawrence J. Bassuk on March 09, 2021.

The application has been amended as follows: 

Claim 4, line 1, “claim 1, having” has been amended to “claim 1, including an input buffer having”.
Claim 22, line 18, “the second end of the cables” has been amended to “the second ends of the cables”.

Claim 24, line 1, “in which the” has been amended to “in which”; and line 3, “modulator” has been amended to “modulator having an output coupled to an input of the transmitter circuit”.
Claim 27, line 2, “a power output circuit” has been amended to “a power input circuit; and lines 2-3, “a power input circuit” has been amended to “a power output circuit”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YOUNG T. TSE/Primary Examiner, Art Unit 2632